DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
Claim 8 has been cancelled; claim 1 has been amended; and claims 1-7 and 9 are currently pending. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

	
                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LEI et al. (US 2012/0322233 A1, hereinafter “LEO”) in view of Takanashi et al. (US 2006/0105544 A1, hereinafter “Takanashi”) and Morishige et al. (US 2008/0076233 A1, hereinafter “Morishige”)

In regards to claim 1, LEI a method for manufacturing an element chip, comprising:
a preparation step of preparing a substrate, (see, for example, Fig. 4A) the substrate (406) having a first surface and a second surface opposite to the first surface, and including a plurality of element regions (425, 426, Fig. 4A) and dividing regions (427, Fig. 4A) defining the element regions (425, 426), the substrate (411) being held on a holding sheet (411) on the second surface side;
a protective film (402) formation step of applying a mixture containing a water-soluble resin and a solvent (See, for example, Pars [0033] and [0034]) to the first surface of the substrate, to form a protective film containing the water-soluble resin;
a laser grooving step of irradiating (See, for example, Fig. 4B), with laser light, portions of the protective film (402) that cover the dividing regions (427), to remove the portions covering the dividing regions, and expose the first surface of the substrate in the dividing regions (427);
a dicing step (See, for example, Fig. 4C) of dicing the substrate into a plurality of element chips by plasma etching (See, for example, Par [0050]) the substrate from the first surface to the second surface in the dividing regions in a state in which the element regions are covered by the protective film (see, Fig. 4C) as a mask for shielding the substrate from plasma; 
a removal step of removing the portions of the protective film that cover the element regions (See, for example, Fig. 4D and Par [0053]); and 
(See, Pars [0035] and [0036])

LEI fails to explicitly teach that wherein the water-soluble resin has a melting point of 250°C or more, or a decomposition temperature of 450°C or more, and
the protective film has an absorption coefficient of 1 absL/gcm'1 or more for a wavelength of the laser light.

Takanashi while disclosing protective film agent teaches that the protective film has an absorption coefficient of 1 absL/gcm-1 or more for a wavelength of the laser light (In the protective film agent of the present invention, it is preferred that (1) the g absorption coefficient k, for laser light with a wavelength of 355nm, of the solids of the solution be within the range of 3X10-3 to 2.5X10-1 absL/g….See for example, Pars [0014] and [0015]
therefore, by dividing this absorption coefficient by the thickness of the protective film as taught by Takanashi, the prior art teaches the limitation).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LEI by Takanashi because this would help facilitates the removal of the protective film at the laser grooving step. 
 
	LEI as modified by Takanashi further fails to explicitly teach that the water-soluble resin has a melting point of 250°C or more, or a decomposition temperature of 450°C or more. 
(…protective film has heat resistance (e.g. 400 degree.C)… see Par [0053]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made have a higher melting point because this would help prevent the element regions from being affected by the laser grooving process when hot debris are being generated. 
LEI fails to explicitly teach the water-soluble resin is selected from the group consisting of a water-soluble polyester, polystyrene sulfonic acid, an oxazol-based water-soluble polymer, and salts thereof.
	It is well known in the art to use polyester resin and solvent mixture for the purpose of creating a thermosetting anti-reflective coating composition as taught by USPN 6042990 (See, for example, claim 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select water soluble polyester because it is well known in the art to use polyester resin and solvent mixture for the purpose of creating a thermosetting anti-reflective coating composition as taught by USPN 6042990 (See, for example, claim 1). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Takanashi while disclosing a protective  film agent teaches the water-soluble resin absorbs the laser light in the laser grooving step (See, for example, Par [0013]); and the mixture further contains a photosensitizer that absorbs the laser light (See, for example, Pars [0013], [0046], and [0047]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LEI by Takanashi because this would help facilitates the removal of the protective film at the laser grooving step. 

In regards to claim 4, LEI discloses (Figs. 4A-4D) the substrate includes an electrode (See, for example, 512 in Fig. 5) on the first surface, and the mixture has a pH less than 7 (See, for example, Par [0053]). 
However, LEI fails to explicitly teach that the PH falls between 5 and 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the PH values fall between 5 and 8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 5, LEI discloses (Figs. 4A-4D) that the wavelength of the laser light is 250 nm or more and 360 nm or less (See, for example, Par [0046]).

In regards to claim 6, LEI discloses (Figs. 4A-4D) in the removal step, the protective film is removed by being brought into contact with an aqueous liquid cleaner (See, for example, Par [0053]).

In regards to claim 9, LEI as modified above discloses the water-soluble resin has a melting point of 250°C or more (See, for example, Morishige, Par [0053]….since the protective film 100 has heat resistance (e.g., 400.degree.  C.) as mentioned above, there is no possibility that the protective film 100 may be melted by the heat of the debris 150 sticking to the protective film 100, thereby preventing the direct deposition of the debris 150 to the devices 102.
According to Morishige, the physical property, heat resistance, is directly related to the melting point of the protective film. It is apparently clear that the protective film can withstand a heating temperature of about 400oC without affecting the physical properties of the protective film and the protective film of Morishige has a melting point of greater than 250oC).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of Takanashi, Morishige and Shoa as applied to claim 1 above, and further in view of Kitahara et al. (US 2010/0129546 A1, hereinafter “Kitahara”)

In regards to claim 7, LEI as modified above discloses all limitations of claim 1 but fails to
explicitly teach that the mixture has a viscosity of 100 mPa- s or less at 20°C.
	Kitahara while disclosing a protective film teaches that the mixture has a viscosity of 100 mPa- s or less at 20°C (See, for example, Pars [0010], [0041], [0043]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the concept of the method of Kitahara into LEI because the affinity of the liquid resin to the work surface of the wafer in the spin coating step is improved, and the protective film is uniformly formed on the work surface of the wafer, thus improving the rate of contribution of the liquid resin to the protective film to reduce the amount of usage of the liquid resin. 


                                                   Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                             Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parker Ken can be reached on 57127219072298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893